Title: From George Washington to Major General Nathanael Greene, 4 December 1778
From: Washington, George
To: Greene, Nathanael


  
    Dr Sir
    Elizabeth Town [N.J.] 4th Decr 1778.
  
I have to acknowlege the receipt of your last letters of the 30th Ulto and the 1st Inst. which met me on the way to this place.
  If Mr Wallace can spare two rooms below Stairs, it will <certainly> make our quarters much more comfortable as well as render them more convenient for public business. You <will be pleased> to concert measures with Mr Wallace for this purpose.
I consider with you the line of communication to the Eas[t]ward much endangered, by leaving pararmus exposed, and shall order the Carolina brigade to that station and its vicinity.
  The New-York paper of the 2 speaks of the taking of Col. Ward and Captn Bradford as an enterprise of <much> spirit conducted by tories, thro’ a great many hazards. <It has an ungenerous remark on the Colonel’s former profession.>
From a late application it is necessary to detach a regiment to Trenton and another to Philada for the security of the public stores. As I think of braking in upon Genl Woodfords brigade, you will in the plan for hutting have respect to this diminution.
  
  
  
  I shall endeavour to reach the quarters you have allotted me by that time Major Gibbs may have made his arrangements. I am <D Sir Your most hble Sert
  
    Go: Washington
  
  
  P.S. Col. Moylan’s horse will march to-day for their quarters at Lancaster.>
  
